DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments filed 26 January 2022 stating “In contrast, neither Higashimori nor Iwase discloses setting La/L to be 1/3 or smaller as described above. The invention of Higashimori is directed to a mixed flow turbine having a so-called twin scroll structure where a scroll 23 is separated by a scroll partition wall 29 into a shroud-side space 31 and a hub-side space 33. In the mixed flow turbine having such twin scroll structure, since the length of a parallel edge portion is set in consideration of the area ratio between the shroud-side space 31 and the hub-side space 33 ([0179]-[0184] of Higashimori), if La/L is set to be 1/3 or smaller, the shroud-side space 31 has to be significantly smaller than the hub-side space 33, making it difficult for a person skilled in the art to adopt such shape. In fact, in FIG. 12 of Higashimori, La/L is set to be about ½” have been fully considered. The Office respectfully notes that an indication of perceived difficulty, which is subjective / relative, in performing a modification is not found to be persuasive. Furthermore, Higashimori does not disclose that the drawings are to scale and/or that 
Applicant’s arguments filed 26 January 2022 addressing the previously applied reference Jensen on pages 10-11 have been fully considered and they are persuasive. After further consideration, the Office deems that Jensen’s recitation of “tip” is intended to refer to leading edge since the sensor 94 is axially offset from the blade 52. Accordingly, the previous reliance on Jensen is withdrawn. However, an obviousness rejection over claim 9 using the same rationale and/or motivation to combine (i.e., to permit using a testing set-up / rig having a radially-inward facing optical sensor, as in Iwase), but without reliance on Jensen, is deemed applicable, as presented below (note: see MPEP 1207.03(a)(II) stating “Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection)”)(note: in both the previous and instant rejections of claim 9, the rationale and motivation to combine are ultimately based on Iwase). 

Claim Objections
Claims 2, 4-7, 9, 11-13, and 16-18 are objected to because of the following informalities:   
In claim 2, line 11, “an edge portion” should be changed to --a portion of the leading edge-- (in order to provide nominal distinction from “oblique edge portion” and/or “first parallel edge portion”).
In claim 2, 6th line from bottom, --portion of the-- should be added before “leading” (in response to the above change to line 11).
In claim 5, line 10, “an edge portion” should be changed to --a portion of the leading edge-- (in order to provide nominal distinction from “oblique edge portion” and/or “first parallel edge portion”).
In claim 5, 10th line from bottom, --portion of the-- should be added before “leading” (in response to the above change to line 10).
claim 6, 2nd to last line, “protrudes” should be changed to --extends-- (to improve the clarity).
In claim 9, line 11, “an” should be changed to --a shroud-side-- (to improve the formality/clarity of the claim)(note: the instant “edge portion” is superfluous in light of “a shroud-side edge portion which includes… a third parallel edge portion” and “the sensor detection surface is formed on the third parallel edge portion”).
In claim 9, 4th line from bottom, “reference rotor blade has a” and “which” should be deleted (in response to above changes to line 11).
In claim 11, last two lines, “edge portion” should be changed to --portion of the leading edge-- (in response to the above changes to claim 2).
In claim 13, line 4, “a” (before “rotational”) should be changed to --the-- (to imbue proper antecedent basis practice - see claim 2, line 2).
In claim 16, line 3, --shroud-side-- should be added before “edge” (in response to above changes to claim 9).
In claim 18, line 3, “a” (before “rotational”) should be changed to --the-- (see claim 9, line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

claim 5, the limitation recited as “a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface” renders the claim indefinite since “a trailing-edge side angle of two angles” is unclear and/or since “between the axis of the rotational shaft and a normal of the sensor detection surface” describes a single angle, not “two angles”. In order to permit proper examination, this limitation is considered to represent the disclosed angle θs, which represents the angle of the normal of the sensor detection surface Sn relative to a line that is parallel with rotational axis 4L in a coordinate system convention in which the abscissa points axially away from back surface 24 and the ordinate points in the radially-outward direction. Due to dependency, this rejection also applies to claim 6.

In claim 5, the limitation recited as “a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion” renders the claim indefinite since “a trailing-edge side angle of two angles” is unclear and/or since “between the axis of the rotational shaft and a normal of the oblique edge portion” describes a single angle, not “two angles”. In order to permit proper examination, this limitation is considered to represent the disclosed angle θr, which represents the angle of the normal 32n of the oblique edge portion relative to a line parallel with the rotational axis 4L in a coordinate system convention in which the abscissa points axially away from back surface 24 and the ordinate points in the radially-outward direction. Due to dependency, this rejection also applies to claim 6
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 6, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Higashimori (US 2009/0290980; previously cited) in view of Iwase et al. (JP 57200831 - hereafter referred to as Iwase; previously cited).

In reference to claim 5 (as far as it is clear and definite)
Higashimori discloses:
A mixed-flow turbine wheel, comprising:
a hub (5) fixed to a rotational shaft (9);
a plurality of rotor blades (7) disposed on a circumferential surface of the hub at intervals in a circumferential direction and configured such that each of the plurality of rotor blades has a leading edge (47) which includes, in a meridional view, an oblique edge portion (see annotated Figure 3 below)(note: the dotted-line separates “oblique portion” from “first parallel edge portion”) where a distance between the leading edge and an axis of the rotational shaft decreases from a tip side toward a hub side;
wherein the leading edge of each blade includes, in the meridional view, a first parallel edge portion (see annotated Figure 3 below) connecting to the oblique edge portion and extending in a direction parallel to the axis (C) of the rotational shaft,
wherein, in the meridional view, the first parallel edge portion on the leading edge of each  rotor blade is formed on a position including a tip-side end of the leading edge.

    PNG
    media_image1.png
    369
    466
    media_image1.png
    Greyscale


Higashimori does not disclose:
a sensor detection surface having a flat shape and being applied with a marking which is detectable by an optical sensor device,
wherein the sensor detection surface is formed on an edge portion of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion,
the reference rotor blade includes, in the meridional view, the first parallel edge portion,
wherein the sensor detection surface is formed on the first parallel edge portion,
wherein La/L is 1/3 or smaller, when defining L as a length of the leading edge of the reference rotor blade in the direction parallel to the axis of the rotational shaft and La as a length of the first parallel edge portion in the direction parallel to the axis of the rotational shaft.

Iwase discloses:
a radial-flow turbine wheel comprising a blade (3) having a sensor detection surface (i.e., that detected by sensor 10 as shown in Figure 3) applied with a marking (see pg.5 stating “the projection 4 A having a metal working surface corresponds to conventional paint or painted portion”) on a leading edge thereof, the sensor detection surface presenting a normal-vector that is aligned with the radial direction for interacting with an optical sensor device (10) for permitting balancing of the wheel.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori to include a sensor detection surface on the blades that presents a normal that is aligned with the radial direction, such as the identified “first parallel edge portion” of Higashimori, as disclosed by Iwase, for the purpose of 

Higashimori in view of Iwase addresses:
a sensor detection surface (i.e., the identified “first parallel edge portion” of Higashimori, which is modified by Iwase to be a detection surface) having a flat surface (see Higashimori Figure 3 and Iwase Figure 3) and being applied with a marking (Iwase) which is detectable by an optical sensor device (Iwase - 10),
wherein the sensor detection surface is formed on an edge portion (i.e., the “first parallel edge portion”) of a reference rotor blade being one of the plurality of rotor blades (Higashimori - 7), such that, in the meridional view, a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3) a trailing-edge side angle of two angles formed between the axis of the rotational shaft and a normal of the oblique edge portion (note: see the corresponding indefiniteness rejection indicating how the instant recitations relating to “angles” are being interpreted);
the reference rotor blade includes, in the meridional view, the first parallel edge portion (note: the blades 7 of Higashimori are identical),
wherein the sensor detection surface is formed on the first parallel edge portion (see above modification),

Higashimori further discloses (see pars. [0179] to [0180]) that the geometry (i.e., length parameters) of the leading edge (47) is specified based on parameters of the upstream inlet spaces 31 and the associated upstream guide nozzles 51,59, thereby recognizing such as a result-effective variable (i.e., the leading edge geometry is specified based on relevant flow parameters in order to achieve a desired performance). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori in view of Iwase to include the specified dimensional relationship in the course of optimizing the wheel for performance based on parameters of the larger system in which it is used.

Higashimori in view of Iwase therefore also addresses:
wherein La/L is 1/3 or smaller, when defining L as a length of the leading edge of the reference rotor blade in the direction parallel to the axis of the rotational shaft and La as a length of the first parallel edge portion in the direction parallel to the axis of the rotational shaft.

In reference to claim 6
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 5,
wherein, in the meridional view, the oblique edge portion (see annotated Higashimori Figure 3 above) on the leading edge (Higashimori - 47) of the reference rotor blade (Higashimori - 7) is formed to have an arc shape which protrudes toward a line (see the dotted-line in annotated Higashimori Figure 3 below) connecting a hub-side end and the tip-side end of the leading edge.

    PNG
    media_image2.png
    235
    522
    media_image2.png
    Greyscale


In reference to claim 9 
Higashimori discloses:
A mixed-flow turbine wheel, comprising:
a hub (5) fixed to a rotational shaft (9);
a plurality of rotor blades (7) disposed on a circumferential surface of the hub at intervals in a circumferential direction and configured such that each of the plurality of rotor blades has a leading edge (47) which includes, in a meridional view, an oblique edge portion (see annotated Figure 3 below)(note: the dotted-line delimits “oblique portion”) where a distance between the leading edge and an axis of the rotational shaft decreases from a tip side toward a hub side;
a flat surface (see annotated Higashimori Figure 3 below showing a surface having a flat shape);
wherein each blade has a shroud-side edge portion (25) which includes, in the meridional view, a third parallel edge portion (i.e., the identified “flat surface” of Higashimori) connecting to a trailing edge (see Higashimori Figure 3) of the reference rotor blade and extending in a direction parallel to the axis of the rotational shaft.


    PNG
    media_image3.png
    369
    495
    media_image3.png
    Greyscale



a sensor detection surface having the flat surface and being applied with a marking which is detectable by an optical sensor device,
wherein the sensor detection surface is formed on an edge portion of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion,
wherein the reference rotor blade has the shroud-side edge portion,
wherein the sensor detection surface is formed on the third parallel edge region.

Iwase discloses:
a radial-flow turbine wheel comprising a blade (3) having a sensor detection surface (i.e., that detected by sensor 10 as shown in Figure 3) applied with a marking (see pg.5 stating “the projection 4 A having a metal working surface corresponds to conventional paint or painted portion”) on a leading edge thereof, the sensor detection surface presenting a normal-vector that is aligned with the radial direction for interacting with an radially-inward facing optical sensor device (10) for permitting balancing of the wheel.

It is obvious to try when choosing from a finite number of identified predictable solutions, with a reasonable expectation of success (see MPEP 2143(E)). Furthermore, as indicated above, Iwase discloses that it is known to use a radially-inward facing optical sensor in a rotor wheel balancing scheme and, thus, it would have been obvious to use such an orientation for the purpose of ensuring successfully balancing by use of a known technique and/or using a particular testing set-up / rig. In using such a technique with the wheel of Higashimori, there is a finite number of locations, corresponding to the radially-outward facing surfaces, where a sensor detection surface would be in view of a radially-inward facing optical sensor. Since the identified 

Higashimori in view of Iwase addresses:
a sensor detection surface (i.e., the identified “flat surface” of Higashimori) having the flat surface and being applied with a marking (Iwase) which is detectable by an optical sensor device,
wherein the sensor detection surface is formed on an edge portion (i.e., the “shroud-side edge portion” or “third parallel edge portion”) of a reference rotor blade being one of the plurality of rotor blades, such that, in the meridional view, a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the sensor detection surface is smaller than a trailing-edge side angle formed between the axis of the rotational shaft and a normal of the oblique edge portion (note: Higashimori discloses the instant angle inequality when considered using the same angle convention as shown in Applicant’s Figure 3), and
wherein the reference rotor blade has the shroud-side edge portion (note: the blades 7 of Higashimori are identical),
wherein the sensor detection surface is formed on the third parallel edge portion (due to the instant modification(s)).

In reference to claim 16 
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 9, wherein the sensor detection surface (Higashimori - ~25) applied with the marking (Iwase) has a refractive index which is different from (inherent to a marking / line vs a non-marking) a refractive index of the circumferential surface of the hub (Higashimori - 5) or the edge portion of the reference rotor blade (Higashimori - 7) other than the sensor detection surface.

In reference to claim 18
Higashimori in view of Iwase addresses:
A turbo cartridge comprising:
a rotor (i.e., the identified “mixed-flow turbine wheel”, “compressor”, and “rotational shaft”) comprising the mixed-flow turbine wheel (Higashimori) according to claim 9, a compressor (i.e., a turbocompressor - see Higashimori par. [0094]) wheel, and a rotational shaft (Higashimori - 9); 
a bearing housing (11 - Higashimori Figure 2) accommodating a bearing (see Higashimori par. [0094]) which supports the rotor rotatably.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Higashimori in view of Iwase and Hatano et al. (JP 2003/302304 - hereafter referred to as Hatano; previously cited).

In reference to claim 17
Higashimori in view of Iwase addresses:
The mixed-flow turbine wheel according to claim 9. 

Higashimori in view of Iwase does not address:
further comprising an unbalance correction portion comprising a cut-out portion formed on at least one of the back surface of the hub or a boss portion of the hub.

Hatano discloses:
a mixed-flow wheel comprising a boss portion (7) with a back-surface (31) having a cut-out portion (35) for balancing purposes (see pars. [0098] and [0099]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of Higashimori in view of Iwase to include a cut-

Allowable Subject Matter
Claims 2, 4, 7, 11-13 would be allowable if rewritten to overcome the objections set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745